Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Player on 08 July 2021.
The claims have been amended as follows:
In claim 12, in line 7 “cooperation” has been replaced with -- fluid communication --. 
In claim 15, in line 7 “cooperation” has been replaced with -- fluid communication --. 
The following is an examiner’s statement of reasons for allowance: The claims are deemed to distinguish in view of recitation in each of independent claims 1, 8 and 13 of “adjusting the dosing rate of the aqueous chemical additive or the flow rate of the water stream…determined conductivity…to approximate the known conductivity…the aqueous chemical additive, to thereby consistent obtain the desired additive concentration” in independent claim 1, distinguishing over both the formerly applied prior art and newly cited prior art, which cumulatively teaches to determine concentration of an aqueous chemical additive by comparison of conductivity readings, rather than the known conductivity of such additive, in association with 
Independent apparatus claims 8 and 13 similarly distinguish in view of “a controller configured to determine a conductivity by subtracting the determined conductivity…water stream…conductivity of the aqueous chemical solution…to cause the determined conductivity of the aqueous chemical solution to approximate the known conductivity of the aqueous chemical additive”. 
The Amendment to claims 12 and 15 is necessary to obviate a 35 U.S.C. 112 (b) issue regarding indefiniteness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
07/08/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778